DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, antisense, and SEQ ID NO: 1 in the reply filed on 9/28/20 is acknowledged.
Claims 38-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/20.
Due to the minimal number of species, SEQ ID NOs: 1-4 will be searched and examined together.  However, the sequences were only able to be text searched.  See the Sequence Compliance section below.  The sequence listing filed on 11/16/20 was not accepted.  For any sequence listing-related questions or concerns, Applicant is invited to contact the USPTO Sequence Help Desk at 571-272-2510.

Sequence Compliance
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.

Required response - Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 

	The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  Applicants are encouraged to thoroughly review the application to ensure that the entire application is in full compliance with all sequence rules.  This requirement will not be held in abeyance.
See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).


    PNG
    media_image1.png
    667
    1687
    media_image1.png
    Greyscale


Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because there are sequences in figure 14a, for example, that do not contain a SEQ ID NO.  
	A complete response to this office action must correct the defects cited above regarding compliance with the sequence rules and a response to the action on the merits which follows.
	The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  Applicants are encouraged to thoroughly review the application to ensure that the entire application is in full compliance with all sequence rules.  This requirement will not be held in abeyance.

Drawings
The drawings filed on 6/7/19 are objected to because they contain sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), but each sequence does not contain a SEQ ID NO., as explained in the “Sequence Compliance” section above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The instant claims are directed to a method of minimizing dysregulation of “Staufen1-associated” RNA metabolism via introduction of any “Staufen1-regulating agent”.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being RNA metabolism that is “associated” in any manner to Staufen1; and introduction of any “Staufen1-regulating agent”.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
The instant claims are directed to a method of minimizing dysregulation of “Staufen1-associated” RNA metabolism via introduction of any “Staufen1-regulating agent”.  The specification does not adequately describe the structure/criteria required for the RNA metabolism to have association to Staufen1.  One would not be able to readily recognize which RNA metabolisms have any possible type of association to Staufen1 in order to recognize that applicant was in possession of the entire genus at the time of filing.  

Claim 10 is directed to any possible structure of Staufen1-regulating agent comprising a sequence of any length that is at least 85% homologous to SEQ ID NO: 1, 2, 3, or 4. The specification does not describe adequate species to describe this entire genus.
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for RNA metabolism that is “associated” in any manner to Staufen1; and species of any “Staufen1-regulating agent”. Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Maquat et al. (WO 2006/039399 A2).
Maquat et al. teach a method of inhibiting Staufen 1 (Stau1) in human cells transfected with Stau1 siRNA.  Maquat et al. teach resultant siRNA-mediated down regulation of Stau1 (page 3, Figure 2).
Maquat et al. teach that the Stau1 siRNA can comprise 5’-r(CCUAUAACUACAACAUGAG)d(TT)-3' (SEQ ID NO. 34), which is identical to instant SEQ ID NO: 3.  Maquat et al. teach that the siRNA comprising SEQ ID NO: 34 resulted in Stau1 downregulation (page 78).  Maquat et al. teach that the functional nucleic acid 
	Instant claims 5-8 recite intended outcomes rather than method steps.  The recited outcomes would necessarily flow from the recited method step of introduction of a Staufen1-regulating agent to a target cell, absence evidence to the contrary.  
	Maquat et al. teach that the method can be used to treat a carbohydrate metabolism disorder, amino acid metabolism disorder, lipoprotein metabolism disorder, lipid metabolism disorder, lysomal enzymes disorder, steroid metabolism disorder, purine metabolism disorder, pyrimidine metabolism disorder, metal metabolism disorder, porphyrin metabolism disorder, and heme metabolism disorder.
	Maquat et al. teach that Staul-bound mRNAs encode key regulatory enzymes that control cell metabolism, proteins involved in organelle trafficking, cell division or the cell cycle, or both.  Therefore, inhibition of Staul would be expected to minimize dysregulation of Staufen1-associated RNA metabolism.
	Maquat et al. teach that the agent can be delivered via a vector, such as a viral vector or a non-viral vector, or without a vector such as via electroporation, lipofection, plasmids, viral vectors, or cationic liposomes.
	Maquat et al. teach a method of modulating Stau1-mediated mRNA decay via delivery of the agent (claim 28).
Since Maquat et al. teaches the only instantly recited method step, a method of introducing a Staufen1-regulating agent to a target cell, the method would necessarily achieve the recited outcomes, absent evidence to the contrary.  As stated in the MPEP 
The claims do not recite any specific amount that is required to be sufficient for the recited outcome of minimizing dysregulation of Staufen1-associated RNA metabolism and therefore the amount delivered by Maquat et al. is considered to meet this limitation.
Therefore, the instant invention is anticipated by Maquat et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maquat et al. (WO 2006/039399 A2), in view of Bondy-Chorney et al. (PLOS Genetics, 12(1): e1005827, 01/2016, pages 1-22).
Maquat et al. teach a method of inhibiting Staufen 1 (Stau1) in human cells transfected with Stau1 siRNA.  Maquat et al. teach resultant siRNA-mediated down regulation of Stau1 (page 3, Figure 2).
Maquat et al. teach that the Stau1 siRNA can comprise 5’-r(CCUAUAACUACAACAUGAG)d(TT)-3' (SEQ ID NO. 34), which is identical to instant SEQ ID NO: 3.  Maquat et al. teach that the siRNA comprising SEQ ID NO: 34 resulted in Stau1 downregulation (page 78).  Maquat et al. teach that the functional nucleic acid can be an antisense molecule that promotes the destruction of the target molecule through RNAseH mediated RNA-DNA hybrid degradation.

	Instant claims 5-8 recite intended outcomes rather than method steps.  The recited outcomes would necessarily flow from the recited method step of introduction of a Staufen1-regulating agent to a target cell, absence evidence to the contrary.  
	Maquat et al. teach that the method can be used to treat a carbohydrate metabolism disorder, amino acid metabolism disorder, lipoprotein metabolism disorder, lipid metabolism disorder, lysomal enzymes disorder, steroid metabolism disorder, purine metabolism disorder, pyrimidine metabolism disorder, metal metabolism disorder, porphyrin metabolism disorder, and heme metabolism disorder.
	Maquat et al. teach that Staul-bound mRNAs encode key regulatory enzymes that control cell metabolism, proteins involved in organelle trafficking, cell division or the cell cycle, or both.  Therefore, inhibition of Staul would be expected to minimize dysregulation of Staufen1-associated RNA metabolism.
	Maquat et al. teach that the agent can be delivered via a vector, such as a viral vector or a non-viral vector, or without a vector such as via electroporation, lipofection, plasmids, viral vectors, or cationic liposomes.
	Maquat et al. teach a method of modulating Stau1-mediated mRNA decay via delivery of the agent (claim 28).
Since Maquat et al. teaches the only instantly recited method step, a method of introducing a Staufen1-regulating agent to a target cell, the method would necessarily 
The claims do not recite any specific amount that is required to be sufficient for the recited outcome of minimizing dysregulation of Staufen1-associated RNA metabolism and therefore the amount delivered by Maquat et al. is considered to meet this limitation.
	Bondy-Chorney et al. teach that Stau1 is a highly conserved multi-functional double-stranded RNA-binding protein involved in key aspects of RNA metabolism. These include mRNA transport and localization, translation efficiency, stability, regulation of stress granule assembly, and both nuclear and unconventional cytoplasmic mRNA alternative splicing (page 3).  Bondy-Chorney et al. teach that several high-profile studies have focused on elucidating Stau1 binding sites (SBS), which are crucial for understanding Stau1’s ability to regulate mRNA metabolism (page 3).  Bondy-Chorney et al. is additional evidence that inhibition of Stau1 would be expected to result in the instantly recited outcome of minimizing dysregulation of Stau1 associated RNA metabolism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY H BOWMAN/Primary Examiner, Art Unit 1635